Citation Nr: 1518300	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-11 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for an anterior cruciate ligament injury of the right knee.

2.  Entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's anterior cruciate ligament injury of the right knee has not been manifested by severe instability.

2.  During the period on appeal, the Veteran's right knee posttraumatic arthritis has been manifested by flexion limited to no less than 60 degrees, including following repetitive motion, and pain.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability evaluation in excess of 20 percent for an anterior cruciate ligament injury of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

2.  The schedular criteria for entitlement to a disability evaluation in excess of 10 percent for posttraumatic arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2004, October 2006, and July 2011 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided VA examinations to determine the severity of his knee disabilities in August 2004, July 2005, October 2010, March 2011, and December 2012.  The Veteran has been provided adequate VA examinations to determine the current severity of his disabilities.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria

Service connection for the Veteran's right knee was granted in 1969 at 10 percent disabling.  He was granted an increased rating in 2002 to a 20 percent rating.  He was granted service connection for posttraumatic arthritis of the right knee in March 2003.  The Veteran contends that increased ratings are warranted for his service-connected knee conditions as he experiences pain on a daily basis.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  DC 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2011).

DC 5257 provides for a 20 percent rating for moderate instability and a maximum 30 percent rating for severe instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. Also potentially applicable are DC 5258, which provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint and DC 5259, which provides for the assignment of a single 10 percent rating for removal of the semilunar cartilage, symptomatic.

Separate, compensable evaluations may be afforded for distinct disabilities resulting from the same injury as long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 23-27 (July 1, 1997; revised July 24, 1997).

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263(genu recurvatum) are not applicable because the evidence does not show that the Veteran has any of those conditions.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2014), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

III.  Analysis

Here, the Veteran is in receipt of two separate disability ratings for the right knee.  First, the Veteran is currently rated at 20 percent under DC 5257, which is for moderate recurrent subluxation or lateral instability.  Review of the evidence does not establish subluxation or instability of the knee that most nearly approximates severe.  Second, his posttraumatic arthritis of the right knee is rated as 10 percent disabling under Diagnostic 5010-5261.  Review of the evidence does not indicate that the Veteran's limitation of motion warrants a higher rating.

In regards to the Veteran's history, he sprained his right knee in September 1956.  During the pendency of the appeal, the Veteran underwent several examinations.  The most recent was a contract VA examination in December 2012.  Right knee flexion was measured to be 125 degrees and pain began at 120 degrees.  There was no limitation of extension.  He was able to perform repetitive-use testing with 3 repetitions and he did not have additional limitation in ROM of the knee and lower leg following repetitive-use testing.  The examiner noted that the Veteran has less movement than normal, weakened movement, excess fatigability, pain on movement and interference with sitting.  He has tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength and joint stability testing showed normal results.  There is no patellar subluxation/dislocation.  He does not have any meniscal conditions or surgical procedures for a meniscal condition.  He did have prior surgery on the knee and there is a scar.   However, the scar is not painful and/or unstable.  Also, the total area of all related scars is not greater than 39 square cm (6 square inches).  The Veteran was reported to use a cane, walker and a knee brace.

The Veteran underwent an earlier contract VA examination in March 2011.  More of the Veteran's history is provided in this examination report.  The condition worsened "in 1992, when the [Veteran] fell coming down stairs.  Swelling and locking occurred at that time.  A visit to orthopedic surgeon's office, ["Dr. H."] of Methodist hospital performed an arthroscopic surgery [in 1991] on the right injured knee."  The Veteran reported that pain has been worse lately, "causing imbalance and subsequent falls, many times, more than twice a week.  He reports the following symptoms: weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability and tenderness.  He indicates he does not experience heat, redness, deformity, drainage, effusion, subluxation, pain and dislocation.  The [Veteran] reports experiencing the following flare-ups as often as 1 times per day and each time lasts for 12 hours.  From 1 to 10 (10 being the worst) the severity level is at 9."

"The flare-ups are precipitated by physical activity and stress.  It is alleviated by rest and by Aleve.  During the flare-ups he experiences the following functional impairment which is described as locking pain, radiating to hips, limitation of motion of the joint which is described as inability to flex and extend the knee, ambulate with or without aid and frequent falls as result of bad knees.  He reports difficulty with standing/walking."

Upon examination, the Veteran's posture is noted to lean to the left.  "This is due to knee pain.  The abnormal gait is due to knee pain and stiffness.  He walked with a limp.  In regards to a tandem gait, the [Veteran's] walk is abnormal which can be described as unable to execute.  This is due to knee abnormality...  On the right there is edema, instability, tenderness and deformity.  The right shows no signs of abnormal movement, effusion, weakness, redness, heat, guarding of movement, malalignment and drainage.  There is no subluxation."

Right knee flexion was noted to be 65 degrees.  "Repetitive range of motion of the right joint [was] not possible because of pain and stiffness."  The right knee X-ray showed degenerative arthritic changes.  The examiner opined that the "effect of the conditions on the [Veteran's] usual occupation is limited mobility, limited capacity to perform physical labor."

The Veteran also underwent a VA examination in October 2010.  The examiner noted mild anterior/posterior instability.  Right flexion was normal to 110 degrees and there was not limitation of extension.  He was able to perform repetitive motions and there was no additional limitation of movement.  There was no ankylosis.

The examiner provided the following findings: "Extensive arteriovascular calcifications are present.  No evidence of acute fracture or dislocation.  There is suggestion of a small joint effusion.  Severe degenerative changes are seen in the medial joint compartment with severe joint space loss with bone on bone opposition, sclerosis and small osteophytes.  There is mild degenerative change noted in the patellofemoral joint compartment."  The examiner gave the following impression: "Advanced degenerative changes within the medial joint compartment which have progressed since the previous examination.  No acute bony abnormality."

The examination report notes that the Veteran retired in 1999 due to his age.  The Veteran denied flare-ups and states his knee always hurts.

The Veteran underwent a VA examination in July 2005.  The Veteran submitted a statement indicating that his right knee locks up on him and it is very painful to walk or stand.  He reported a popping sensation with stretching.  The Veteran denied hospitalization except for the prior arthroscopy.

Upon examination, the right knee showed "minimal loss of normal anatomic landmarks without edema, effusion, weakness, redness or heat.  Palpating the medial joint line and the condyles is nontender.  Active equaled passive range of motion without arc pain motion.  No additional limitation with pain, fatigue, weakness or lack of endurance following repeat use.  Right knee flexion 115 degrees, extension zero."

Finally, at the earliest examination in August 2004, the findings were the same as the previously discussed examinations.  However, flexion was limited to 95 degrees.

The claims file also includes VA and private treatment records discussing various health matters.  However, those records provide no additional information relevant to rating the right knee.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms as reported by his wife.  The lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  Further, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this instance, the Veteran is competent to describe the symptoms he experiences, but he is not competent to provide a medical opinion.

Based on the competent medical evidence, the Veteran is not entitled to an increased rating for his right knee under DC 5257 or 5010-5060.  None of the medical opinions found anything more than "mild" instability.  Under DC 5257, a 30 percent rating requires a finding of severe instability, which has not been noted at any point during the appeals period.  Further, there is no reason to provide a rating under DC 5258 because it has never been noted in the medical records that there has been dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.  Also, DC 5259 is not at issue because there has not been the removal of the semilunar cartilage.  The competent medical evidence indicates that the Veteran's instability is not of a severe nature. 

Regarding DC 5010, the Veteran is not entitled to a higher rating.  The Veteran is not entitled to a compensable rating for limitation of motion.  However, the Veteran is currently in receipt of a 10 percent evaluation for his left knee under DC 5010.  Disabilities of traumatic arthritis substantiated by x-ray (DC 5010) are rated under DC 5003 (degenerative arthritis).  Under DC 5003, arthritis based on x-ray findings will be rated on limitation of motion, or if noncompensable, assigned a 10 percent rating.  The record reflects that the Veteran's knee condition has been substantiated by x-ray.  Thus, the Veteran remains entitled to a 10 percent evaluation for his right knee.  His extension has never been found to be limited.  The Veteran's flexion has been limited.  The range of limitation found at the various examinations is between 65 and 120.  Therefore, the Veteran has never met the standard for a rating based on limitation of flexion or extension.  

Also, the Veteran does have a scar from his knee surgery, but there is no basis for a separate rating, as it is not painful, unstable, or greater than 39 square cm.  Further, no other diagnostic codes are applicable to the Veteran's right knee condition for a separate evaluation.

IV.  Other Considerations

The evidence in this case does not show that the Veteran has manifestations of a right knee disability that are not contemplated by the rating criteria.  His disability is manifested by pain, decreased motion, and instability.  The rating criteria contemplate these symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no indication of unemployability.  A claim for TDIU has not been raised in the record.



ORDER

Entitlement to a rating in excess of 20 percent for an anterior cruciate ligament injury of the right knee is denied.

Entitlement to a rating in excess of 10 percent for posttraumatic arthritis of the right knee is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


